Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant has amended claims to now read as “A driving notification method, for a driving notification system comprising an eye tracking device and an image capturing device, the driving notification system being disposed on a mobile vehicle, the driving notification method comprising: capturing a surrounding image through the image capturing device; detecting a target object according to information of the surrounding image to obtain a target position of an image detection object matching specific image feature; detecting a gaze position of a driver through the eye tracking device; determining whether the gaze position matches the target position; and controlling an alarm device to activate an alarming operation according to whether the gaze position matches the target position, wherein the step of determining whether the gaze position matches the target position comprises: detecting a distance between the mobile vehicle and the target object by using a distance measuring device; and determining whether the gaze position matches the target position in response to the distance between the mobile vehicle and the target object is less than a threshold.”  During the time of the said invention, the closest prior art at the time, James et al. (US 20110169625 A1) teaches driver monitor sensors that evaluate whether the driver has given sufficient attention to each potential hazard and provides an alert or controls driving parameters accordingly. That is, James merely describes that it is evaluated whether the driver has given sufficient attention to each potential hazard based on whether the driver’s line of sight
has passed or approached potential hazards. Specifically, based on the algorithm process in paragraph [0064], it is clear that James determines whether to provide an alert by determining whether the distance between the location of the driver focus L(f) and the location of the potentially dangerous situation L(d) is less than the threshold CutoffD.   The distance based on the estimated focus location of the driver in James is not and cannot be interpreted as the actual measured distance between the front object and the vehicle. James does not provide or not provide an alert according to a determining result of whether the actual distance between the mobile vehicle and the target object, i.e. James fails to disclose at least the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685